Citation Nr: 0012777	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-32 961A	)	DATE
	)
	)


THE ISSUE

Whether an August 1990 decision of the Board of Veterans' 
Appeals (Board) denying a permanent and total disability 
rating for pension purposes should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1969 to March 
1971.  

This matter comes before the Board on motion from the veteran 
to revise or reverse an August 1990 decision of the Board.  

The record reflects that the veteran has completed an appeal 
for entitlement to special monthly pension, but that this 
issue has not been certified to the Board for consideration 
to date.  Rather, the veteran has been placed on a list for a 
hearing at the local RO before a traveling member of the 
Board in this regard.  Such issue warrants separate Board 
docketing, and will be decided in a later separate decision 
of the Board.


FINDINGS OF FACT

1.  An August 1990 decision of the Board denied a permanent 
and total disability rating for pension purposes.

2.  The veteran has alleged that a permanent and total 
disability rating for pension purposes should have been 
granted as the evidence supported the claim, specifically 
that there were medical opinions indicating that the veteran 
was unemployable.


CONCLUSION OF LAW

The allegation of clear and unmistakable error in the August 
1990 Board decision in failing to grant a permanent and total 
disability rating for pension purposes fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§  
20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 1, 1990, the Board issued a decision that denied 
the veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  In April 1999, the 
Board notified the appellant that important information about 
his request for review of the Board's August 1, 1990, 
decision on the grounds of CUE was being provided.  The 
veteran was informed that the Board would wait 60 days before 
adjudicating his request and if no response was received, the 
Board would not treat his motion for reconsideration as a CUE 
motion.  A response was received from the veteran's 
representative in June 1999 indicating that the motion for 
reconsideration should be considered a CUE motion.

Motions for review of prior Board decisions on the ground of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE or errors of fact or law in the Board decision, the legal 
or factual basis of such allegations, and why the result 
would have been different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in his paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b)  Record to be reviewed.--(1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.   ...

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.

(1)  Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a 
Board decision.

(2)  Duty to assist.  The 
Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulations where, subsequent 
to the 

Board decision challenged, there has been 
a change in the interpretation of the 
statute or regulation.

(Authority 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's August 1990 decision contains CUE.  That decision 
concluded that the veteran was not permanently and totally 
disabled for Department of Veterans Affairs (VA) pension 
benefits.  The veteran's argument with respect to CUE 
consists of allegations rather broad in nature relating to 
providing reasons and bases for accepting and rejecting 
medical evidence and other argument not specifically directed 
to the August 1990 Board decision, including references to 
legal authority post dating the August 1990 Board decision.  
The argument is essentially that there was evidence of record 
that supported the veteran's claim that he was entitled to a 
permanent and total disability rating for pension purposes.  
Such an allegation does not constitute a valid claim of CUE.  
As stated by the United States Court of Appeals for Veterans 
Claims (Court), for CUE to exist:

(1)  "[E]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied,"

(2)  The error must be "undebatable" and 
the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and


(3)  A determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE is an error that is undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell at 313.  "It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim  of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this respect, the veteran has raised the generic 
allegation of error concerning the August 1990 Board 
decision, but not necessarily the discreet issue of CUE.  The 
veteran has alleged that the August 1990 decision was the 
product of error essentially because the decision failed to 
conclude that the evidence supported  a finding that the 
veteran was permanently and totally disabled for VA pension 
purposes.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); Luallen.

On the basis of the above analysis, the veteran has not set 
forth allegations of error, either of fact or law, in the 
August 1990 decision by the Board.   



ORDER

The motion for revision of the August 1990 Board decision on 
the grounds of CUE is denied. 



		
	U. R. POWELL
Member, Board of Veterans' Appeals


 


